                                             Case 4:19-cv-02595-JST Document 19 Filed 07/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JERRY CLIFFORD JOHNSON,                         Case No. 19-cv-02595-JST
                                                         Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10        SCOTT KERNAN, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On May 14, 2019, Plaintiff filed the instant pro se complaint under 42 U.S.C. § 1983. ECF

                                  14   No. 1. After filing his complaint, plaintiff filed multiple requests to add evidence and defendants

                                  15   to his complaint. See ECF Nos. 6, 11, 13. The Court granted plaintiff multiple extensions of time

                                  16   to file an amended complaint that incorporated the defendants and evidence he wished to add,

                                  17   stating that it could not allow piecemeal amendment of the initial complaint. See ECF Nos. 8, 15.

                                  18   On March 30, 2020, the Court reviewed the complaint and found that the complaint did not

                                  19   comply with Fed. R. Civ. P. 20(a), as well as other deficiencies. ECF No. 17. The Court granted

                                  20   plaintiff leave to amend the complaint. Id. Plaintiff was instructed to file an amended complaint

                                  21   by April 30, 2020, and informed that the failure to do so would result in the dismissal of this

                                  22   action without further notice. Id. The deadline to file an amended complaint has passed, and

                                  23   plaintiff has not filed an amended complaint or otherwise communicated with the Court.

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                               Case 4:19-cv-02595-JST Document 19 Filed 07/02/20 Page 2 of 2




                                   1             Accordingly, for the foregoing reasons, and the reasons stated in the Court’s March 30,

                                   2   2020 order of dismissal with leave to amend, this action is DISMISSED. The Clerk shall close the

                                   3   file.

                                   4             IT IS SO ORDERED.

                                   5   Dated: July 2, 2020
                                                                                         ______________________________________
                                   6
                                                                                                       JON S. TIGAR
                                   7                                                             United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
